Exhibit 10.20

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, entered into as of [Grant Date] (the “Grant Date”), by and
between the participant signing this Agreement (the “Participant”) and Isle of
Capri Casinos, Inc. (the “Company”);

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Isle of Capri Casinos, Inc. 2000 Long-Term
Stock Incentive Plan (the “Plan”), which is incorporated into and forms a part
of this Agreement, and the Participant has been selected by the committee
administering the Plan (the “Committee”) to receive a Stock Option Award under
the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.                                                                                      
Terms of Award.  The terms of the Award are set forth in Schedule I.

 

2.                                                                                      
Award and Exercise Price.  This Agreement specifies the terms of the option (the
“Option”) granted to the Participant to purchase the number of Covered Shares at
the Exercise Price per share as set forth in Schedule I.  The Option shall be an
“incentive stock option” or a “nonqualified stock option” as designated in
Schedule I.  In the event that the Option is designated as an “incentive stock
option” in Schedule I, the Option is intended to constitute, and shall be
treated as, an “incentive stock option” as that term is used in Code section
422.  To the extent that the aggregate fair market value (determined at the time
of grant) of shares of Stock with respect to which incentive stock options are
exercisable for the first time by the Participant during any calendar year under
all plans of the Company and its Subsidiaries exceeds $100,000, the options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as non-qualified stock options.  It should be
understood that if the Option is designated as an “incentive stock option”,
there is no assurance that the Option will, in fact, be treated as an incentive
stock option.  In the event that the Option is designated as a “nonqualified
stock option” in Schedule I, the Option is not intended to constitute, and shall
not be treated as, an “incentive stock option” as that term is used in Code
section 422.

 

3.                                                                                      
Date of Exercise.  Subject to the limitations of this Agreement, the Option
shall be exercisable as set forth on Schedule I.  An installment shall not
become exercisable on the otherwise applicable Vesting Date if the Participant’s
Date of Termination occurs on or before such Vesting Date.  Notwithstanding the
foregoing provisions of this paragraph 3, the Option shall become exercisable
with respect to all of the Covered Shares (to the extent it is not then
otherwise exercisable) as follows:

 

(a)                                  The Option shall become fully exercisable
upon the Participant’s Date of Termination, if the Participant’s Date of
Termination occurs by reason of the Participant’s Death,  Disability or
Retirement.

 

1

--------------------------------------------------------------------------------


 

(b)                                 The Option shall become fully exercisable
upon a Change in Control, if the Participant’s Date of Termination does not
occur on or before the Change in Control.

 

The Option may be exercised on or after the Date of Termination only as to that
portion of the Covered Shares as to which it was exercisable immediately prior
to the Date of Termination, or as to which it became exercisable on the Date of
Termination in accordance with this paragraph 3. Notwithstanding the foregoing
provisions of this paragraph 3, a reload option shall not become exercisable in
accordance with this paragraph 3, and shall instead become exercisable in
accordance with paragraph 6.

 

4.                                                                                      
Expiration.  The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date.  The
“Expiration Date” shall be earliest to occur of:

 

(a)                                  the ten-year anniversary of the Grant Date;

 

(b)                                 if the Participant’s Date of Termination
occurs by reason of Death or Disability, the one-year anniversary of such Date
of Termination; or

 

(c)                                  if the Participant’s Date of Termination
occurs for reasons other than Death or Disability, the 90-day anniversary of
such Date of Termination.

 

5.                                                                                      
Method of Option Exercise.  Subject to the terms of this Agreement and the Plan,
the Option may be exercised in whole or in part by filing a written notice with
the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date.  Such notice shall be as provided in Schedule II.  Except as
otherwise provided by the Committee before the Option is exercised, all or a
portion of the Exercise Price shall be paid by the Participant in accordance
with the methods described in Schedule II.

 

6.                                                                                      
Withholding.  All deliveries and distributions under this Agreement are subject
to withholding of all applicable taxes.  At the election of the Participant, and
subject to such rules and limitations as may be established by the Committee
from time to time, such withholding obligations may be satisfied through the
surrender of shares of Stock which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan.

 

7.                                                                                      
Transferability.  The Option is not transferable other than as designated by the
Participant by will or by the laws of descent and distribution, and during the
Participant’s life, may be exercised only by the Participant.

 

8.                                                                                      
Definitions.  For the purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

 

(a)                                  Date of Termination.  The Participant’s
“Date of Termination” shall be the first day occurring on or after the Grant
Date on which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and

 

2

--------------------------------------------------------------------------------


 

further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.  If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.

 

(b)                                 Disability.  Except as otherwise provided by
the Committee, the Participant shall be considered to have a “Disability” during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

 

(c)                                  Retirement.  The term “Retirement” shall
mean the termination by a Participant of his employment by reason of reaching
the age of 65 or such later date approved by the Board of Directors of the
Company.

 

9.                                                                                      
Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan.  The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in writing filed with the Committee in such form and at such
time as the Committee shall require.  If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant.  If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.

 

10.                                                                                
Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.

 

11.                                                                                
Plan Governs.  Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and this Agreement

 

3

--------------------------------------------------------------------------------


 

is subject to all interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.

 

12.                                                                                
Not An Employment Contract.  The Option will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

 

13.                                                                                
Notices.  Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail. 
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

14.                                                                                
Fractional Shares.  In lieu of issuing a fraction of a share upon any exercise
of the Option, resulting from an adjustment of the Option pursuant to paragraph
4.2(f) of the Plan or otherwise, the Company will be entitled to pay to the
Participant an amount equal to the fair market value of such fractional share.

 

15.                                                                                
No Rights As Stockholder.  The Participant shall not have any rights of a
stockholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

 

16.                                                                                
Amendment.  This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

 

Participant

 

 

 

 

 

 

 

 

 

Isle of Capri Casinos, Inc.

 

 

 

By:

 

 

Its: Senior Vice President, CFO, Treasurer,

 

and Assistant Secretary

 

5

--------------------------------------------------------------------------------